
	

113 HR 707 IH: Short Term Retention for Agricultural Workers Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 707
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Crawford (for
			 himself and Mr. Austin Scott of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and the
			 Workforce and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to simplify
		  and rename the H–2C worker program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Short Term Retention for Agricultural
			 Workers Act of 2013.
		2.In
			 general
			(a)inclusion of
			 dairy or ranch workersSection 101(a)(15)(H) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by inserting
			 labor on a dairy or ranch and before agricultural labor
			 defined in.
			(b)Elimination of
			 50 percent ruleSection 218(c)(3) of such Act (8 U.S.C.
			 1188(c)(3)) is amended—
				(1)in subparagraph
			 (A), by striking (A); and
				(2)by striking
			 subparagraph (B).
				(c)Wage
			 rateSection 218(a)(1)(B) of
			 such Act (8 U.S.C. 1188(a)(1)(B)) is amended by striking the period at the end
			 and inserting , except that no employer shall be required to pay a wage
			 rate greater than the greatest of the Federal, State, and local minimum wage
			 rates..
			(d)Legal assistance
			 from the Legal Services CorporationSection 218(h) of such Act (8
			 U.S.C. 1188(h)), as amended by subsection (g), is further amended by adding at
			 the end the following:
				
					(4)(A)The Legal Services
				Corporation may not provide legal assistance for, or on behalf of, any alien,
				and may not provide financial assistance to any person or entity that provides
				legal assistance for, or on behalf of, any alien, unless—
							(i)the alien is present in the United States
				at the time the legal assistance is provided; and
							(ii)the parties to the dispute have
				attempted, in good faith, mediation or other non-binding dispute resolution of
				all issues involving all such parties.
							(B)If an employer and a nonimmigrant
				having status under section 101(a)(15)(H)(ii)(a) have an arbitration
				arrangement, the Legal Services Corporation shall respect the arbitration
				process and outcome.
						(C)No employer of a nonimmigrant having status
				under section 101(a)(15)(H)(ii)(a) shall be required to permit any recipient of
				a grant or contract under section 1007 of the Legal Services Corporation Act
				(42 U.S.C. 2996f), or any employee of such a recipient, to enter upon the
				employer’s property, unless such recipient or employee has a pre-arranged
				appointment with a specific nonimmigrant having such
				status.
						.
			(e)Length of
			 staySection 218 of such Act
			 (8 U.S.C. 1188) is amended by adding at the end the following:
				
					(j)Length of
				stayA STRAW worker who
				enters the United States may remain in the United States for a period of not
				more than 11 months. The STRAW worker may not enter the United States on an
				additional visa under section 101(a)(15)(H)(ii)(c) unless the STRAW worker
				first returns to that worker’s country of origin for a period of not less than
				1 month. A STRAW worker may enter and remain in the United States for a total
				of not more than 3
				years.
					.
			(f)HousingSection 218(c)(4) of such Act (8 U.S.C.
			 1188(c)(4)) is amended to read as follows:
				
					(4)HousingExcept for STRAW workers who are reasonably
				able to return to their permanent residence (either within or outside the
				United States) within the same day, the employer will provide housing to STRAW
				workers through one of the following means:
						(A)Employer-owned
				housing in accordance with regulations promulgated by the Secretary of
				Agriculture.
						(B)Rental or public accommodations or other
				substantially similar class of habitation in accordance with regulations
				promulgated by the Secretary of Agriculture.
						(C)Except where the Governor of the State has
				certified that there is inadequate housing available in the area of intended
				employment for migrant farm workers and STRAW workers seeking temporary housing
				while employed in agricultural work, the employer may furnish the worker with a
				housing voucher in accordance with regulations, if—
							(i)the employer has
				verified that housing is available for the period during which the work is to
				be performed, within a reasonable commuting distance of the place of
				employment, for the amount of the voucher provided, and that the voucher is
				useable for that housing;
							(ii)upon the request
				of a worker seeking assistance in locating housing for which the voucher will
				be accepted, the employer makes a good faith effort to assist the worker in
				identifying, locating and securing housing in the area of intended employment;
				and
							(iii)payment for the
				housing is made with a housing voucher that is only redeemable by the housing
				owner or their agent.
							An
				employer who provides housing through one of the foregoing means shall not be
				deemed a housing provider under section 203 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1823) by virtue of providing such
				housing..
			(g)Biometric
			 identification cardThe Secretary of Homeland Security shall
			 provide each nonimmigrant agricultural worker with an identification card that
			 contains—
				(1)an encrypted,
			 machine-readable, electronic identification strip that is unique to the alien
			 to whom the card is issued;
				(2)biometric
			 identifiers, including fingerprints and a digital photograph; and
				(3)physical security
			 features designed to prevent tampering, counterfeiting, or duplication of the
			 card for fraudulent purposes.
				(h)Trust
			 fund
				(1)EstablishmentThe
			 Secretary of Agriculture shall establish by regulation a trust fund the purpose
			 of which is to provide, without further appropriation, funds for the
			 administration and the enforcement of the program under this section, for the
			 cost of the cards issued under subsection (k), for a monetary incentive for
			 nonimmigrant agricultural workers to return to their country of origin upon
			 expiration of their visas under the program, and for payment with respect to
			 emergency medical services furnished to nonimmigrant agricultural workers. The
			 Secretary of Agriculture in consultation with the Secretary of the Treasury
			 shall promulgate such other regulations as may be necessary to carry out this
			 subsection.
				(2)Payment of FICA
			 and FUTA amounts into trust fundIn the case of employment of a
			 nonimmigrant agricultural worker—
					(A)the employer shall
			 provide for payment into the trust fund established under paragraph (1) of the
			 sum of—
						(i)an
			 amount equivalent to the amount of excise taxes which the employer would pay
			 under the chapter 21 of the Internal Revenue Code of 1986 with respect to such
			 employment if it were considered employment for the purpose of such Act;
			 and
						(ii)an
			 amount equivalent to (and in lieu of) the amount of excise taxes which the
			 employer would otherwise pay under chapter 23 of such Code with respect to such
			 employment; and
						(B)there shall be
			 deducted from the wages of the worker and paid into such trust fund an amount
			 equivalent to the amount of excise taxes that the employee would pay under such
			 chapter 21 with respect to such employment if it were considered employment for
			 the purposes of such Act.
					(3)Expenditures
			 from trust fund
					(A)Use of employer
			 contributions for administrationAmounts described in paragraph
			 (2)(A) paid into the trust fund shall be used for the purpose of administering
			 and enforcing the program under this section and for the cost of the cards
			 issued under subsection (k).
					(B)Use of employee
			 contributions for repayment of employee contributions upon return to country of
			 originExcept as provided in subparagraph (C), amounts described
			 in paragraph (2)(B) paid into the trust fund with respect to a nonimmigrant
			 agricultural worker shall, upon application by the worker at the United States
			 consulate nearest the worker’s residence in the country of origin, be paid to
			 the worker if the worker demonstrates the compliance of the worker with the
			 terms and conditions of the program.
					(C)Use of employee
			 contributions attributable to HI taxes for emergency medical services for
			 nonimmigrant agricultural workers
						(i)In
			 generalAmounts described in
			 paragraph (2)(B) paid into the trust fund which relate to excise tax in section
			 3101(b) of the Internal Revenue Code of 1986 shall be used to provide payment
			 with respect to emergency medical services (as defined in clause (iii)) for
			 nonimmigrant agricultural workers.
						(ii)AdministrationThe
			 Secretary of Agriculture shall establish rules, in consultation with the
			 Secretary of Health and Human Services, with respect to the payments under this
			 subparagraph, including methods for determining qualifications for payment and
			 the amount of payment to be made with respect to emergency medical
			 services.
						(iii)Emergency
			 medical services definedIn this subparagraph, the term
			 emergency medical services means those items and services required
			 to be provided under section 1867 of the Social Security Act (42 U.S.C. 1395dd)
			 with respect to an individual who is a nonimmigrant agricultural worker and
			 does not include items and services for which coverage under workers’
			 compensation is required under subsection (f)(3) with respect to the
			 worker.
						(i)Semiannual
			 reports to CongressThe Secretary of Agriculture shall report to
			 Congress semiannually regarding the program under this section. Each such
			 report shall include a statement of the number of nonimmigrant visas issued
			 under the program, an evaluation of the effectiveness of the program, a
			 description of any problems related to the enforcement of the program, and any
			 recommendations for legislation relating to the program.
			(j)Program name and
			 Administrator changedSection
			 218 of the Immigration and Nationality Act (8 U.S.C. 1188), as amended by this
			 Act, is further amended—
				(1)by striking
			 H–2A worker each place it appears and inserting STRAW
			 worker; and
				(2)by striking
			 Secretary of Labor each place it appears and inserting
			 Secretary of Agriculture.
				
